DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal matters
1.	The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1649.
Election/Restrictions
2.	Applicant’s election without traverse of Group I and species of connexin 43 hemichannel in the reply filed on October 19, 2020 is acknowledged. Applicant's further election with traverse of tonabersat and ATP release assay as additional species in the reply filed on October 2020 is acknowledged.  Upon further consideration the election requirement to the additional species as identified in Paper mailed on August 18, 2020 (Species I and II as referred to at p. 8 of the Response) has been withdrawn.
3.	Claims 76, 96-100, 103-107, 111, 113 and 115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2020.
Claims 74, 75, 77-95, 101, 102, 108-110, 112 and 114 are under examination in the instant office action.


Information Disclosure Statement
	4.	The information disclosure statement filed on 01/09/2020 fails to comply with 37 CFR 1.98 (b)(5), which requires the following: 
(b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.
The information disclosure statement filed on 01/09/2020 has been considered except the references lined through. (See MPEP § 609, specifically III, C(1)).
For proper citation of web based/electronic documents, see MPEP 707.05(e) IV.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 74, 75, 77-95, 101, 102, 108-110, 112 and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims 74 and 102 are vague and ambiguous for reasons that follow. First, the metes and bounds of the term “therapeutic efficacy of a […] test compound for inhibition of connexin hemichannel opening” cannot be determined from the claims or the specification as 
7.	Next, the claims are directed to methods for evaluating the therapeutic efficacy of a test compound wherein the final step is limited to “selecting positive test compounds”, thus raising the issue as what stands for the term “therapeutic efficacy”. Where applicant acts as his or her own lexicographer to specifically define a term contrary to its ordinary meaning, the written description must clearly redefine the claimed term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In the instant case, the specification does not provide any definition for the term “therapeutic efficacy”. By broadest reasonable interpretation the term “efficacy” is defined by a measurable response, which in the instant case is associated with a degree of inhibition of hemichannel opening; however, claims 74 and 102 expressly recite “ability to inhibit” as a non-measurable indicator that identifies the “therapeutic efficacy”. Thus, the term is indefinite because the specification does not clearly redefine the term. 
8.	Further, the claims recite a test system within step a) using a functional language, “providing […] a connexin 43 hemichannel opening inhibition test system”. Revised MPEP 2173.05(g) states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms 
9.	Finally, the term "to inhibit" in claims 74 and 102 is a relative term which renders the claim indefinite.  The term "to inhibit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Providing a point of reference or comparison (or incorporating the subject matter of claim 79 into the base claims, for example) within the claims would obviate this ground of rejection.
10.	Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
	11.	Claim 77 expressly recites “quantifying inhibition” and it is not obvious how this step relates to evaluating the therapeutic efficacy of base claim 74, which renders the claim indefinite.
12.	Claim 80 recites the limitation "treatment" in 79.  There is insufficient antecedent basis for this limitation in the claim.
13.	Similarly to claim 77 earlier, see section 11 above, claims 87, 90 and 91 recite quantification of certain parameters but without any reference to relevance to the goal of the method of base claim 74. Thus, the critical relationship between quantification and therapeutic efficacy of a test compound is not obvious, rendering the claims indefinite.
14.	Claim 93 is indecipherable as presented. Applicant is advised to rewrite the claim to better express claimed subject matter.
15.	Claim 101 is indefinite for reciting limitation “determining the ability”, which is not supported by any physical, objective and repeatable steps. 
16.	Claim 110 recites the limitation "ATP release" in claim 102.  There is insufficient antecedent basis for this limitation in the claim.
112 recites the limitation "inflammasome activation" in claim 102.  There is insufficient antecedent basis for this limitation in the claim.
18.	Claims 75, 78, 79, 81-86, 88, 89, 92, 94, 95, 108, 109 and 114 are indefinite for being dependent from indefinite claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.	Claims 74, 75, 77-95, 101, 102, 108-110, 112 and 114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim breadth, the standard under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, the teachings of the specification are to be taken into account because the claims are to be given their broadest reasonable interpretation that is consistent with the specification (see MPEP 2111 [R-1], which states that claims must be given their broadest In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969)”. 
As such, the broadest reasonable interpretation of the claimed method is that it allows evaluation of the therapeutic efficacy of a compound of Formula I by employing a connexin 43 hemichannel opening inhibition test system and selecting the compound of Formula I as a positive compound. It is noted that the genus of compounds encompassed by “Formula I” is granted patent protection to be used in methods of treatment of ocular disorders in the parent application issued into US Patent 10,465,188. Thus, the compounds of Formula I are presumed have therapeutic efficacy with respect to the enablement of the methods to treat disorders recited within claims 1-75 of the ‘188 patent.
Next, the instant claims expressly encompass methods to evaluate therapeutic efficacy of a compound of Formula I based on ability to inhibit connexin hemichannel opening in a test system. However, the instant specification is devoid of any evidence that Applicant was in possession of even a single operable embodiment of the claimed method.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing illustrations. To demonstrate the reduction to practice of a method for evaluating the therapeutic efficacy of a compound requires either a working embodiment, a demonstration of operability in the screening method when applied to an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the parameter employed therein reasonably correlates with the clinical outcome of the condition being treated. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed methods as of the earliest effective filing date of the instant application.

	

Double Patenting


Conclusion
21.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
July 27, 2021